Exhibit 10.1.48

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATEMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 1 TO THE PRODUCT MANUFACTURING

AND PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO THE PRODUCT MANUFACTURING AND PURCHASE AGREEMENT (this
“Amendment”) is the first amendment to the May 8, 2012 Product Manufacturing and
Purchase Agreement between Gogo LLC (“Gogo”) and AeroSat Avionics LLC
(“Aerosat”) (“Agreement”). This Amendment is effective as of July 31, 2013 (the
“Effective Date”).

WHEREAS, Gogo and AeroSat are Parties to the Agreement; and

WHEREAS, the Parties wish to amend Exhibit A of the Agreement consistent with
the terms of this Amendment;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are
acknowledged, the Parties hereby agree as follows.

Section 4.6 (Payment Schedule for Additional Order) of Exhibit A to the
Agreement is deleted in its entirety and replaced as follows:

4.6 Payment Schedule for Additional Orders. For any purchase order placed by
Gogo under this Exhibit A after the Effective Date, Gogo shall pay AeroSat with
respect to each delivery as scheduled on that purchase order: (i) 30% of the
associated fees 90 days prior to the scheduled delivery date, and (ii) the
balance of the associated fees within 30 days after receipt of an invoice
following delivery of the corresponding Product.

Section 5 (Delivery) of Exhibit A to the Agreement is deleted in its entirety
and replaced as follows:

5. Delivery. Provided that AeroSat has not received PMA for the following items,
AeroSat may ship early, but only up to 13 Kits or corresponding equivalents per
month, and “ship in place” up to [***] against purchase order AC119464. Solely
to the extent that AeroSat has not received the PMA described in the foregoing
sentence, for each Kit less than [***] Kits that are not shipped in place,
AeroSat may ship in place spare FMUs and ACMUs due for shipment against purchase
order AC119969, where one FMU and one ACMU may be paired and shipped in place of
006-20104-0001 Kits on a one pair for one kit basis. The [***] referenced above
will be shipped through the end of October

 

1



--------------------------------------------------------------------------------

2013. AeroSat is obligated to modify, solely at AeroSat’s cost, shipped in place
units to conform with PMA approved configuration and technical specifications
then agreed to, in writing, by the Parties. Following receipt of the PMA for the
aforementioned items, AeroSat shall not ship in place any Kit, LRU, FMU, or ACMU
without Gogo’s prior written consent. Following receipt of the PMA, except as
otherwise provided in the Agreement, lead times for delivery of the Kits will
not exceed 18 weeks from receipt of a purchase order, unless otherwise agreed,
in writing, by the Parties.

Prior to attachment of an 8130-3 Airworthiness Tag and onward shipment of
Shipsets from Gogo’s storage location in Amherst NH, AeroSat is authorized to
modify the LRUs contained in the Kits to satisfy all regulatory and other legal
requirements applicable to Aerosat’s products, and to incorporate the
engineering change orders (including software changes) approved by the Parties
in writing. Any such modifications will be at AeroSat’s sole cost and processed
and controlled as RMA returns from and to Gogo’s storage location in Amherst NH.
Written authorization from Gogo is required prior to removal of Gogo owned kits
from Gogo’s storage location in Amherst NH. Upon written request by Gogo for the
physical delivery of any Kits or Spare LRUs that are in AeroSat’s premises in
Amherst, NH, AeroSat shall make such items available for pick-up by Gogo or its
designated courier within 24 hours following receipt of Gogo’s written request.
For the purposes of Section 5 of this Amendment, after receipt of PMA, the date
of shipment for any LRUs or Kits from AeroSat to Gogo’s designated destination
will be the date each of the foregoing physically is removed from AeroSat’s
premises.

Section 3.4 (Low-drag Radome) of Exhibit A to the Agreement is deleted in its
entirety and replaced as follows:

3.4 Low-drag Radome. AeroSat shall fabricate hardware to its low-drag radome
design and shall have available for conformity, [***] subject to the tolling
provisions of Section 3.5.

AeroSat will provide performance specifications following the preliminary design
review (the “PDR”) identified in Table 4. Gogo will have 14 days following
receipt of these specifications to accept the PDR specifications or terminate
all Section 3.4 and 3.5 commitments. If the accepted PDR specifications are not
met at critical design review (the “CDR”), AeroSat will provide the CDR
performance specifications and Gogo will have 14 days following receipt of these
CDR specifications to accept the specifications or terminate all Section 3.4 and
3.5 commitments. If the CDR specifications are accepted, AeroSat shall provide
evidence of specification compliance to Gogo upon completion of first article
company testing. If the CDR accepted specifications are not met in their
entirety, Gogo will have 14 days following receipt of these specifications to
accept the specifications or terminate all Section 3.4 and 3.5 commitments.
Following receipt of PMA for the low-drag radome, lead times for delivery will
not exceed 16 weeks from receipt of a purchase order, unless otherwise agreed by
the Parties.

 

2



--------------------------------------------------------------------------------

Radome, Low Drag Part Number: P/N 003-0006-0002-XX (XX is reserved for the color
specification) may be substituted for: Assembly Radome, C-Sandwich Part Number:
P/N 60-300-0005 Designation: for a per Unit price increment of [***].

Section 3.5 (Low-drag Radome) of Exhibit A to the Agreement is deleted in its
entirety and replaced as follows:

3.5 Radome Attachment, Low Drag. AeroSat shall fabricate hardware to its
low-drag radome attachment design and shall have available for conformity, two
Radome Attachment, Low Drag, (fleet-type as specified at the time of order
placement), with nutplates, Delta White Part Number 004-2777-0002-13 by [***],
subject to the provisions of this Section.

 

  (a) Based upon a [***], receipt of an order for [***], AeroSat shall use all
commercially reasonable efforts to conform with the milestones listed in Table
4. AeroSat will provide Gogo with a schedule that includes any Gogo tasks
related to this certification. The milestones listed in Table 4, will be tolled
on a day by day basis for any delay in the completion of listed Gogo tasks upon
which these milestones are dependent.

 

* Table 4—Low Drag Radome Milestones

[***]

 

* Table 4 assumes [***] order date. Milestones will be adjusted commensurate
with receipt of order.

 

  (b) Low Drag Radome Exclusivity.

[***]

The terms of the Agreement are amended and modified by the terms and conditions
of this Amendment, which shall supersede and prevail over any conflicting terms
and conditions set forth in Exhibit A of the Agreement. Except as specifically
set forth herein (or as set forth in any other written amendments which may be
entered into between the Parties), all of the remaining terms and conditions of
the Agreement remain unmodified and in full force and effect. No waiver,
modification, or addition to this Amendment or the Agreement shall be valid
unless in writing and signed by the Parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto, by their duly authorized representatives,
have executed this Amendment as of the date first set forth above.

 

GOGO LLC     AEROSAT AVIONICS LLC By:   /s/ Anand Chari     By:   /s/ DE
Ferguson Name:   Anand Chari     Name:   DE Ferguson Title:   EVP/CTO     Title:
  CEO Date:   8/2/2013     Date:   8/2/2013

 

4